Citation Nr: 1441893	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to an initial rating in excess of 50 percent for psychiatric disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to compensation for left hand disability pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to July 1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2010 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, respectively, denied service connection for chronic fatigue syndrome and granted service connection for PTSD with an initial rating of 10 percent, and denied entitlement to VA benefits under 38 U.S.C.A. § 1151 for a left hand disability.  A subsequent rating decision in September 2013 recharacterized the Veteran's mental health disability as PTSD and Depression NOS and assigned an increased initial rating of 50 percent effective since the date of service connection.  The Veteran continued to appeal the assigned rating.

In January 2014, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of that hearing is in the claims file.

In a July 2014 statement, the representative requested a status update concerning claims for bilateral hearing loss and fibromyalgia.  The record reflects that service connection was granted for fibromyalgia in September 2012 (with no appeal initiated from that decision) and that in January 2014 the representative withdrew the appeal as to bilateral hearing loss.

The issue of entitlement to VA benefits for a left hand disability under 38 U.S.C.A. § 1151 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2014 Travel Board hearing, the Veteran withdrew his appeal for service connection for chronic fatigue syndrome.

2.  The Veteran's psychiatric disability is manifested by a disability picture of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

3.  The Veteran's service-connected disabilities render him unable to obtain and maintain reasonably gainful employment.


CONCLUSIONS OF LAW

1.  The appeal for service connection for chronic fatigue syndrome is withdrawn and the Board does not have jurisdiction to review the matter.  38 U.S.C.A. §7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial 70 percent disability rating for psychiatric disability have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16 (a)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal on the issue of entitlement to service connection for chronic fatigue syndrome and the decision below grants the level of disability sought for PTSD and awards TDIU, there is no need to address any deficiencies in providing notice or assistance to the Veteran.  

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the January 2014 Travel Board hearing, which was reduced to writing, the Veteran withdrew his appeal for service connection for chronic fatigue syndrome.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Assigning Disability Ratings 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

At the January 2014 Travel Board hearing, the Veteran's attorney argued that the evidence clearly demonstrated that a disability rating of 70 percent was warranted for his PTSD symptoms.  The Veteran testified that a mental health provider told him that he should be rated at 70 percent instead of the currently assigned 50 percent.  After a review of the evidence of record, the Board concurs.

Specifically, the Board finds that the Veteran's symptoms have been consistent throughout the appeals period.  While the September 2013 VA examination report described those symptoms as resulting in occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating, the specific symptoms described are those listed for a 70 percent rating.  Those symptoms included depressed mood, anxiety, suspiciousness, frequent panic attacks, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  Not listed in the examination report but shown in other evidence are periods of unprovoked irritability and violence towards others, a distant relationship at best with his long-term partner and their children, and a tendency to isolate himself from others most of the time.  The Veteran has consistently described extreme nightmares, even night terrors, and intrusive thoughts, as well as a profound sense of guilt.  In short, the disability picture is one of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood.  A 70 percent disability rating is appropriate.  38 C.F.R. § 4.130.

The Veteran at hearing specifically argued that the proper rating for his psychiatric disability was 70 percent.  In such instances, the Court has held that limitation of the increased rating claim is appropriate.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board has reviewed the evidence and finds that it does not support a 100 percent rating, which requires total occupational and social impairment based on symptoms such as severe memory loss, inappropriate behavior, gross impairment of thought processes, and at least intermittent inability to perform the activities of daily living.  As the evidence does not indicate that a higher, 100 percent, scheduler rating is warranted, the Board finds that the 70 percent disability rating sought by the Veteran is the appropriate schedular rating.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, the Veteran is awarded a 70 percent disability rating for psychiatric disability, as set forth above, in addition to other rated disabilities, allowing for consideration of TDIU on a schedular basis.

The Veteran testified at hearing that he had lost several jobs due to physical altercations with employers and associates which were the result of his PTSD.  VA examinations relative to the Veteran's service-connected back and neck disabilities in September 2013 noted that his resulting chronic pain and limitation of motion would limit his ability to perform work of either physical or sedentary nature and limit his ability to engage in weight-bearing activities.  A VA examination for his hearing loss and tinnitus also noted functional limitations on his ability to work.  The VA psychiatric examiner in September 2013 described the Veteran as having reduced reliability and productivity and stated that he would have difficulty adapting to stressful circumstances, such as in a work-like setting.

After considering all of the evidence set forth above, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining reasonably gainful employment.  Specifically, the Veteran's physical limitations and pain interfere with his ability to perform his normal work of construction and his tendency towards volatility and physical altercations and his need to isolate himself from others would preclude most other work.  As such, TDIU is granted.


ORDER

The appeal for entitlement to service connection for chronic fatigue syndrome is dismissed.

Entitlement to an initial 70 percent disability rating for psychiatric disability is granted for the entire period at issue.

Entitlement to TDIU is granted.




REMAND

The veteran seeks benefits for left hand disability under 38 U.S.C.A. § 1151, based on assertions of improper treatment during or after carpal tunnel release surgery.  In addition to some confusion over the specific incident giving rise to the Veteran's claim, it appears that there is confusion over the exact nature of the Veteran's asserted disability.  As such, further examination and opinions are required to clarify and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the exact nature and etiology of any current disability of the left hand.  Specifically, there should be an evaluation to determine if the Veteran has nerve damage or a condition such as Complex Regional Pain Syndrome that accounts for his extreme pain, the numbness, and the restricted range of motion in his fingers.  Once a specific probable diagnosis is made, the examiner should address whether such could be the result of the carpal tunnel release surgery, of early removal of stitches, of insertion of the needle for local anesthetic, of severe scar tissue due to re-suturing, or of any other aspect of the appointment to remove stitches as testified to by the Veteran at the hearing in January 2014.  

If the Veteran is found to have a disability resulting from any of the scenarios described above, the examiner should offer an opinion as to whether it was

(a) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

(b) (ii) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


